Citation Nr: 1215037	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-35 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied entitlement to major depressive disorder.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for manic depressive disorder as encompassing entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, regardless of the precise diagnosis. 

In April 2010, the Veteran provided testimony at a hearing before the undersigned at the RO.  A transcript is of record.  

In July 2010, the Board remanded the claim for additional development.  

The issue of entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A current acquired psychiatric disorder, diagnosed as major depressive disorder, was incurred in service.  
CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as major depressive disorder, was incurred as a result of active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The evidence of record shows that the Veteran has been treated for major depressive disorder, as well as schizoaffective disorder and bipolar disorder since before the claim was filed in July 2007.  An August 2010 VA examiner diagnosed major depressive disorder, chronic, recurrent, and mild to moderate in severity.  Therefore, the first criterion for service connection of an acquired psychiatric disorder-a current diagnosis-has been established.

Service treatment records are negative for treatment or diagnosis of an acquired psychiatric disorder.  However, throughout his treatment and during testimony before the Board in April 2010, the Veteran stated that his depressive symptoms began during service and have continued since.  He specifically identified one stressful incident where North Korean infiltrators invaded the Republic of Korea in an attempt to assassinate their President and later captured the USS Pueblo.  The Veteran stated that he was assigned to protect one of the generals on base, that the base went to heightened security, and that he feared for his life.  He also reported during the Board hearing that he started drinking during service as a result of his symptoms and that his depressive symptoms have continued ever since.  

The Veteran's personnel records confirm his service in Korea as a military police officer.  A September 2008 letter from the Joint Service Records Research Center (JSRRC) confirmed that on January 21, 1968, thirty-one North Koreans attempted to take the life of the Korean President and two days later seized the USS Pueblo.  

The Veteran is competent to report current symptoms of his psychiatric disability, to include depression and anxiety, when such symptoms began, and that they have continued since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements have been consistent and are credible.  

There is no evidence of record to directly contradict the Veteran's statements that his depression began during service and has continued ever since.  Although there is no evidence of psychiatric treatment during service, confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau.  Therefore, the Veteran's reports are sufficient to establish the in-service incurrence and a continuity of symptomatology since discharge.  

In addition, the Veteran's treating VA psychiatrist, Dr. J.A., has submitted multiple statements and has noted in treatment records that the Veteran's current major depressive disorder began as a result of his in-service experiences while serving in Korea.  In a May 2008 letter, the psychiatrist reported that the Veteran's disability began during service as he would often fear for his life while in hostile territory.  Immediately after service, he continued to feel depressed and unmotivated, and spent time "throwing darts at a wall" for two years.  While he found some relief by throwing himself into work, the depression symptoms returned about twelve years prior, around the time when he discovered that the navy ship, the USS Pueblo, was still being held captive by North Koreans.  This triggered his memories and he became more depressed.  He entered VA treatment at that time and has been more stable since.  

In an August 2009 treatment record, Dr. J.A. indicated that the Veteran told him he had been denied benefits because his depression was found to be due to more recent stressors such as financial strain.  The psychiatrist stated that the Veteran's depression was more long-standing than the more recent stressors but was modulated by their presence.  

In July 2010, the Board remanded the claim in light of Dr. J.A.'s May 2008 letter in part to obtain a VA examination.  In August 2010, the Veteran was provided with a VA psychiatric examination where the claims file was reviewed and the Veteran reported the same symptoms and in-service stressors.  In a July 2011 addendum, the examiner stated that the currently diagnosed major depressive disorder was at least as likely as not related to his military service.  The examiner essentially found the Veteran's statements regarding the in-service incidents as well as the in-service onset and continuity of symptoms to be credible.   

The Board notes that the records of psychiatric treatment indicated that the Veteran was diagnosed with multiple psychiatric disabilities which appeared to have onset after service.  However, the records also indicate that other physicians disagreed with those diagnoses.  Moreover, recent evidence shows that the Veteran's treating psychiatrist and the August 2010 VA examiner have found that the proper diagnosis is major depressive disorder which began during or as a result of military service.  Regardless of how the acquired psychiatric disorder has been diagnosed in the past, the evidence supports a finding that it is related to service and service connection is therefore granted for the underlying psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Give the positive medical opinions in favor of finding a nexus as well as the Veteran's reports of continuity of symptomatology, and resolving all doubt in his favor, the Board finds that service connection for an acquired psychiatric disorder, currently diagnosed as major depressive disorder, is warranted.  38 U.S.C.A. § 5107(b) (West 2002).
ORDER

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is granted.  



____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


